Case 1:20-cv-01555-UA Document 2 Filed 02/20/20 Page 1 of 19

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DwainMitchell

 

 

 

Write the full name of each plaintiff. V_ GL ; Beg 55
ncluee case number if one has been

assigned)

“against- Do you want a jury trial?

New York City Department of Education; Daisy Bl Yes CINo

 

Fontanez, former Principal of MS 415 Wadleigh

 

Secondary School for Visual and Performing Arts

 

Write the full name of each defendant. The names listed
above must be identical to those contained in Section |.

EMPLOYMENT DISCRIMINATION COMPLAINT

 

 

NOTICE

The public can access electronic court files. For privacy and security reasons, papers filed with
the court should therefore not contain: an individual’s full social security number or full birth
date; the full name of a person known to be a minor; or a complete financial account number. A
filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number. See Federal Rule
of Civil Procedure 5.2.

 

Rev. 3/24/17

 
Case 1:20-cv-01555-UA Document 2 Filed 02/20/20 Page 2 of 19

I. PARTIES

A. Plaintiff Information

Provide the following information for each plaintiff named in the complaint. Attach additional

 

if. Phe el
PaBes TH Mecucd.

Dwain K Mitchell

 

First Name Middle tnitial Last Name

4 107th Street, #17B

 

 

 

 

Street Address

New York, New York NY 10029
County, City State Zip Code
(212) 289 - 2967 dwaink1@yahoo.com
Telephone Number Email Address (if available)

B. Defendant Information

To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. (Proper defendants under employment discrimination statutes are usually employers,
labor organizations, or employment agencies.) Attach additional pages if needed.

Defendant 1: New York City Department of Education

 

Name
Tweed Courthouse, 52 Chambers Street

Address where defendant may be served

 

 

New York, New York NY 10007

County, City State Zip Code
Defendant 2: Daisy Fontanez, former Principal of MS 415 Wadleigh Secondary School for Visual and Performing Arts

Name

333 7th Avenue

 

Address where defendant may be served

New York, New York NY 10001
County, City State Zip Code

 

Page 2
Case 1:20-cv-01555-UA Document 2 Filed 02/20/20 Page 3 of 19

Defendant 3:

 

Name

 

 

Address where defendant may be served

 

County, City State Zip Code

II. PLACE OF EMPLOYMENT

The address at which I was employed or sought employment by the defendant(s) is:
MS 415 Wadleigh Secondary School for Visual and Performing Arts

Name

215 W 114th Street

 

Address
New York, New York NY 10026
County, City State Zip Code

Il. CAUSE OF ACTION

A. Federal Claims

This employment discrimination lawsuit is brought under (check only the options below
that apply in your case):

[x] Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17, for
employment discrimination on the basis of race, color, religion, sex, or national
origin

The defendant discriminated against me because of my (check only those that
apply and explain):

 

 

 

 

race: African American
C] color:

(religion:

SX: Male

[J national origin:

 

Page 3
Case 1:20-cv-01555-UA Document 2 Filed 02/20/20 Page 4 of 19

42 U.S.C. § 1981, for intentional employment discrimination on the basis of race

My race is; African American

 

Age Discrimination in Employment Act of 1967, 29 U.S.C. §§ 621 to 634, for
employment discrimination on the basis of age (40 or older)

I was born in the year: 1952

Rehabilitation Act of 1973, 29 U.S.C. §§ 701 to 796, for employment
discrimination on the basis of a disability by an employer that constitutes a
program or activity receiving federal financial assistance

My disability or perceived disability is:

 

Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12101 to 12213, for
employment discrimination on the basis of a disability

My disability or perceived disability is:

 

Family and Medical Leave Act of 1993, 29 U.S.C. §§ 2601 to 2654, for
employment discrimination on the basis of leave for qualified medical or family
reasons

B. Other Claims

In addition to my federal claims listed above, I assert claims under:

O

New York State Human Rights Law, N.Y. Exec. Law §§ 290 to 297, for
employment discrimination on the basis of age, race, creed, color, national
origin, sexual orientation, military status, sex, disability, predisposing genetic
characteristics, marital status

New York City Human Rights Law, N.Y. City Admin. Code §§ 8-101 to 131, for
employment discrimination on the basis of actual or perceived age, race, creed,
color, national origin, gender, disability, marital status, partnership status,
sexual orientation, alienage, citizenship status

Other (may include other relevant federal, state, city, or county law):

 

Page 4
Case 1:20-cv-01555-UA Document 2 Filed 02/20/20 Page 5 of 19

IV. STATEMENT OF CLAIM

A. Adverse Employment Action

The defendant or defendants in this case took the following adverse employment

 

actions against me (check only those that apply):
[|] did not hire me
x] terminated my employment
[] did not promote me
C1 did not accommodate my disability
OC

provided me with terms and conditions of employment different from those of
similar employees

x]

retaliated against me

C

harassed me or created a hostile work environment

Ll other (specify):

 

 

B. Facts

State here the facts that support your claim. Attach additional pages if needed. You should
explain what actions defendants took (or failed to take) because of your protected
characteristic, such as your race, disability, age, or religion. Include times and locations, if
possible. State whether defendants are continuing to commit these acts against you.

Please see attached.

 

 

 

 

 

 

 

As additional support for your claim, you may attach any charge of discrimination that you filed
with the U.S. Equal Employment Opportunity Commission, the New York State Division of
Human Rights, the New York City Commission on Human Rights, or any other government
agency.

Page 5
Case 1:20-cv-01555-UA Document 2 Filed 02/20/20 Page 6 of 19

V. ADMINISTRATIVE PROCEDURES

For most claims under the federal employment discrimination statutes, before filing a lawsuit,
you must first file a charge with the U.S. Equal Employment Opportunity Commission (EEOC)
and receive a Notice of Right to Sue.

 

Did you file a charge of discrimination against the defendant(s) with the EEOC or any
other government agency?

Yes (Please attach a copy of the charge to this complaint.)
When did you file your charge? 4/2/2019
L] No
Have you received a Notice of Right to Sue from the EEOC?
[x] Yes (Please attach a copy of the Notice of Right to Sue.)
What is the date on the Notice? 1/9/2020

 

When did you receive the Notice? 1/11/2020

 

CL] No

VI. RELIEF
The relief I want the court to order is (check only those that apply):
L] direct the defendant to hire me
direct the defendant to re-employ me
direct the defendant to promote me
direct the defendant to reasonably accommodate my religion

direct the defendant to reasonably accommodate my disability

KO O O OO

direct the defendant to (specify) (if you believe you are entitled to money
damages, explain that here)

Reverse my "Ineffective" rating, restore my salary, back pay, and allow me to retire

 

with full retirement benefits and medical benefits

 

 

Page 6
Case 1:20-cv-01555-UA Document 2 Filed 02/20/20 Page 7 of 19

VIL. PLAINTIFF'S CERTIFICATION

By signing below, I certify to the best of my knowledge, information, and belief that:

(1) the complaint is not being presented for an improper purpose (such as to harass,
cause unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are
supported by existing law or by a nonfrivolous argument to change existing law; (3) the
factual contentions have evidentiary support or, if specifically so identified, will likely
have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirements of Federal
Rule of Civil Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application,

2/2020 hela Kom Apo — >

 

 

 

 

 

 

 

Date Plaintiff’s Signature

Dwain K Mitchell

First Name Middle Initial Last Name
4 East 107th Street, Apt. 17 B

Street Address

New York, New York NY 10029
County, City State Zip Code
(212) 289 - 2967 dwaink1@yahoo.com
Telephone Number Email Address (if available)

[have read the attached Pro Se (Nonprisoner) Consent to Receive Documents Electronically:

[J Yes No

If you do consent to receive documents electronically, submit the completed form with your
complaint. If you do not consent, please do not attach the form.

Page 7
ho

10.

11.

Case 1:20-cv-01555-UA Document 2 Filed 02/20/20 Page 8 of 19

Addendum to Federal Complaint for Dwain Mitchell @ 2/20/20

| was employed by the New York City Department of Education (DOE) from November 30, 1994
and worked at the Wadleigh Secondary School for the Performing and Visual Arts at the time of
my discontinuance on June 25, 2018.

Lam-African American-and-am-currently 67 years old

| was targeted and discriminated against by Principal Daisy Fontanez and Superintendent Ilene
Altschul based on being an older, African American male in the 2016-17 and 2017-18 school years.
| believe | have been the victim of age, race, and gender discrimination by the Wadleigh
administration at DOE.

There were five teachers, Ashtok Bhati, Kevin Johnson, Thomas Chirgwin, Gustav Kome, and
myself, who were removed/dismissed/eliminated from teaching at Wadleigh who were age 60
years or older, male, men of color, and earned salaries over $100,000 a year.

| was retaliated against by my school administration for speaking out about my classroom and
school issues during October 2017. | had no ICT Co-Teacher, no Administrative support, no help
with problem students, and there was no available Dean or Safety Officers at the school.

| was not given the support of an additional ICT Teacher in both 2nd Period 7th Grade Social
Studies, and 9th Period 9th Grade Global, for the entire 2017-2018 school year as required by law.

Despite the lack of support from administration, 95% of my students passed on to the next grade,
all of my seniors graduated, 2 of my students scored the highest Regents Test Scores in Social
Studies at Wadleigh, 2 of my Special Education Students scored the highest Regents Global for
Wadleigh, and 2 Art Students received full scholarships for their MOMA displayed artwork for
photographic creativity.

| received an Ineffective rating for my Annual Teacher Performance Review for 2016-2017 school
year from Principal Fontanez, inconsistent with the results exhibited by my students.

| appealed my "Ineffective" rating that Principal Fontanez gave me for the 2016 — 2017 school
year. At my Appeals Hearing held at the DOE in Brooklyn on 2/26/2018, there were many
disagreements about why there were omissions of my specific MOTP component questions.

| was also retaliated against for giving sworn testimony to the DOE Office of Special Investigations
in support of teacher Adalaida Kavaja. My sworn testimony disputed Wadleigh Administration's
alleged accusations against her that she cheated by giving students test answers during a Regents
Test in January 2017. Ms. Kavaja and | were thereafter both discontinued on 6/25/2018.

| was further retaliated against for creating a YouTube video on 3/18/2018, called "Save
Wadleigh” demanding the school remain open and Principal Fontanez and Superintendent
Altschul be removed from Wadleigh due to poor management, teacher displeasure, and
community outrage with them. Upon information and belief, subsequently, both Principal
Fontanez and Superintendent Altschul were removed due to poor management in August 2018.
Case 1:20-cv-01555-UA Document 2 Filed 02/20/20 Page 9 of 19

12. Being discriminated and retaliated against has adversely affected my health, resulting in
emergency admittance for cardiological concerns on 6/22/18, sleep apnea, anxiety, and insomnia.
It also has deprived me of health insurance and severely negatively impacted my pension and
income.

      
    

being taken off payroll in June 2018. | believe | had tenure by estoppel because | had worked as
a full time substitute teacher in a high school under my social studies license in the 2614-15 and
2015-16 school year. | was formally appointed at Wadleigh in the 2017-18 and 2018-19 school

year.

 

atso beiteve tw cemecd ave prece
Case 1:20-cv-01555-UA Document 2 Filed 02/20/20 Page 10 of 19
EEOC Form 161 (11/16) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

 

To: Dwain K. Mitchell From: New York District Office
4 East 107th Street, #17B 33 Whitehall Street
New York, NY 10029 5th Floor

New York, NY 10004

 

 

| | On-_behalf.of person(s) aggrieved whase identity is
CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No. EEOC Representative Telephone No.
Holly M. Shabazz,
16G-2019-03394 State & Local Program Manager (929) 506-5316

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.
Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged

discrimination to file your charge

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

FU UOUOUUU

Other (briefly state) Charging party wiahes to pursue matter in Federal District court

- NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

On behalf of the Commission

Qaeda AL
Wy ruler J ~ LOC 214 @) January 9, 2020y

Enclosures(s) Judy A. Keenan, (Date Mailed)
District Director (Acting)
cc:
Attn: Legal Department Bryan D. Glass, Esq.
CITY OF NEW YORK, DEPARTMENT OF EDU Glass & Hogrogian LLP
Office of the General Counsel 85 Broad Street, 18* floor
52 Chambers Street, Room 308 New York, NY 10004

New York, NY 10007
Case 1:20-cv-01555-UA Document 2 Filed 02/20/20 Page 11 of 19

New York State Division of Human Rights
Employment Complaint Form

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ae ereaneenn
1. Your contact information:
FirstName pwain Middle Initia/Name = xerron
LastName it chell
Street Address/ PO Box 4 past 107th Street Apt or Floor#: 7p
City New York State wy Zip Code, 0029
Pa ane nptapnaneaeees ee
2. Regulated Areas: You believe you were discriminated against in the area of:
Employment (including paid internship) O Labor Organization
Apprentice Training 1 Employment Agencies
Internship (unpaid only) OO Licensing
C Volunteer Firefighting (excludes disability, age, domestic violence victim status, arrest,
conviction, genetic history)
3. You are filing a complaint against:
EmployerName Department of Education
Street Address/ PO Box
65 Court Street
City Brooklyn | State NY | Zip Code 11201
Telephone Number:
(718 ) 935 - 2000 Ext.
In what county or borough did the violation take place?
New York
Individual people who discriminated against you:
Name: Daisy Fontanez Title. Principal
Name: Title:
If you need more space, please list them on a separate piece of paper.
4. Date of alleged discrimination (must be within one year of filing):
The most recent act of discrimination happened on: 7 25 2018
month day year
eee ea TANT,

 

§. For employment and internships, how many employees does this company have?
01-3 4-14 115-19 & 200rmore ODon't know

6. Are you currentiy working for this company?

 

 

 

 

 

 

 

 

 

 

 

C] Yes. Date of hire: What is your position?
month day year
t No. Last day of work: 6 22 2018 What was your position?
month day year Teacher
©) 1 was never hired. What position did you apply for?
Date of application:
month day year

 

 

1
Complaint
Case 1:20-cv-01555-UA Document 2 Filed 02/20/20 Page 12 of 19

7. Basis of alleged discrimination:

“Instructions” for an explanation of each type of discrim

ination.

Check ONLY the boxes that you believe were the reasons for discrimination. Please look at page 2 of

 

K) Age:
Date of Birth: 11/16/1952

Q Military Status:
C] Active Duty

OC Reserves

 

nd El AFPEst-Record-(resolved-in-yourfaver-or-youthful—|

offender record or sealed conviction record)

 

|\_—E}-National Origin:
Please specify:

 

Predisposing Genetic Characteristic:

 

 

 

 

Please specify:

 

{1 Marital Status: |
Please specify:

o Sexual Harassment

 

Please specify: Male
Specify if the discrimination involved:
a Pregnancy o Gender Identity o Transgender Status

0) Conviction Record O
Please specify:
 Creed/ Religion: [] Pregnancy-Related Condition:
Please specify: Please specify:
C1] Disability: I) Race/Color or Ethnicity:
Please specify: Please specify, African American
O1 Domestic Violence Victim Status [ Sexual Orientation:
Please specify:
QO Familial Status: Kl Sex:

 

that apply

If you believe you were treated differently after you filed or helped someone file a discrimination complaint,
participated as a witness to a discrimination complaint, or opposed or reported discrimination due to any

category above, check below: I created a video opposin c
submitted a written rebuttal regarding an "Ineffective" job review.

§) Retaliation: How you did you oppose discrimination:

the school closure and I

 

8. Acts of alleged discrimination: What did the person/company you are complaining against do? Check all

 

{1 Denied me an
accommodation for my
disability or pregnancy-
related condition

#) Refused to hire me

C Denied me leave time or
other benefits

Harassed/ intimidated me
(other than sexual
harassment)

 

X] Fired me/laid me off f%] Denied me overtime

benefits

CO Sexually harassed or
intimidated me

(0 Did not call back after lay-
off

 

(J Demoted me C) Paid me a lower salary
than other co-workers doing

the same job

(Gave me different or
worse job duties than other
workers doing the same job

CO Denied me servicesitreated
differently by employment
agency

 

( Suspended me [J Denied me an
accommodation for my

religious practices

Gave me a disciplinary
notice or negative
performance review

C} Unlawful inquiry, or
limitation, specification or
discrimination in job

 

 

 

 

 

advertisement
(] Denied me training (1 Denied me promotion/ C] Denied a license by a i Other: 4ge and Gender
pay raise licensing agency Discrimination

 

2

Complaint

 
Case 1:20-cv-01555-UA Document 2 Filed 02/20/20 Page 13 of 19

9. Description of alleged discrimination

 

Tell us more about each act of discrimination that you experienced. Please include dates, names of
people involved, and explain why you think it was discriminatory. TYPE OR PRINT CLEARLY.
Please see attached.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

if you need more space to write, please continue writing on a separate sheet of paper and attach it to the
complaint form. DO NOT WRITE IN THE MARGINS OR ON THE BACK OF THIS FORM.

 

3
Complaint

 
Case 1:20-cv-01555-UA Document 2 Filed 02/20/20 Page 14 of 19

Notarization of Complaint

Based on the information contained in this form, | charge the herein named respondent(s) with an unlawful
discr minatory practice, in violation of the New York State Hurnan Rights Law.

By filing this comp aint, | understand that | am also filing my employment complaint with ihe United States
Equal Falaediliel OPPO Commission under the Americans with Disab ilities Act (covers disability

ben fh ot B64 3 ny ee oe Ly alinjoan

 

national origin, Sex relating to employment) andlor the Age Disc’ ‘mination in VE mployment Act, as amended
(cavers ages 40 years o° age or older in employment). This complaint will protect my rights under federal law,

| hereby authorize the New York State Division of Human Rights to accept this complaint an behelf of the U.S.
Equal Employment Oppotunity Commission, subject to the stetutcry limitations contained in the
aforementioned law.

| have not filed any other civ action, nor do | have an action pending before any administrative agency, under
any state or loca! a ee se v, based upon this same unlawful discriminatory practice.

PLEASE INITIAL LA)

| swear under penalty of perjury that | am the complainant herein; that | have read (or have had read ta me) the
foregoing complaint and know the contents cf this complaint: and that the foregoing is true and correct, based
on my current knowledge, information, and belief.

mene TSF
antes

“0 iad ban oo Vaan. fo

Beh your full legal name | 7
2 bs yf
SLE inf cay, 9 ; oY Ln De. i

Subscribed and sworn before me

This grelday of yoa\, BOVEY |
AL foaled.

Signattre of Notary Public

County: Commission expires:

  
 

ae

Please note: Once this form is completed, notarized, and returned to the New Yark State Division of
Human Rights, it becomes a iegal document and an official complaint with the Division.

4
4

Complaint
Case 1:20-cv-01555-UA Document 2 Filed 02/20/20 Page 15 of 19

Additional Information
This page is for the Division’s records and will remain confidential and will not be sent to the company or
person(s) whom you are filing against.
OL Lee neem
1. Contact information

My primary telephone number: My secondary telephone number:

 

 

 

(212) 289 =" 2967 (S17) 279 = 6075

My email address: Date of birth:
dwainkl@yahco.com 11/16/1952

 

 

 

Contact person: (Someone who does not live with you but will know how to contact you if the Division cannot
reach you)
Name:
Telephone number: (646 ) 436 - 2588
Address:
Email address: _griotpaul@yahoo.com
Relationship to me: Co-Worker

Paul McIntosh

 

 

PELLET
2. Special Needs
] am in need of:
1 Interpretation (if so what language?):
OO Accommodations for a disability:
C] Privacy. Keep my contact information confidential as | am a victim of domestic violence
O Other:

 

 

 

3. Settlement / Conciliation

To settle this complaint, | would accept: (Explain what you want to happen as a result of this complaint. Do you

want a letter of apology, your job back, lost wages, an end to the harassment, etc. ?)
Complaint/Discontinuance removed from my file, "Ineffective" reversed, job status

restored, salary replenished, placed as an ATR, retire 6/2020, pay into teacher's
retirement, retire with full pay, benefits, medical, etc., receive 25% pay increas¢
in September 2019 and retire with a good record.

4. Witnesses (information about witnesses may be shared with the parties as necessary for the
investigation)

The following people saw or heard the discrimination and can act as witnesses:

 

Name: Paul McIntosh Title: Librarian

Telephone Number: (646) 436  ~ 2588 Relationship to me: Co-worker

What did this person witness?
Observed discriminatory actions towards me, retaliatory responses directed at me

 

 

 

 

and the negative feedback I continued to receive from the Principal and

 

 

 

Superintendent :
Name: Title:
Telephone Number: ( ) - Relationship to me:

 

What did this person witness?

 

 

 

 

 

 

4
Additional Information
Case 1:20-cv-01555-UA Document 2 Filed 02/20/20 Page 16 of 19

 

Da
§. Did you report or complain about the discrimination to someone else? O Yes O No

 

If yes, how exactly did you complain about the discrimination? (To whom did you complain?)

 

 

 

 

 

Date you reported or complained about discrimination:

 

month day year

 

What happened after you complained?

 

 

 

 

 

If you did not report the discrimination, please explain why:

 

 

 

 

aS NTO
6. Were other people treated the same as you? How?
(For example, people who were harassed by the same manager, disciplined or terminated for the same
reasons, did not receive an accommodation for the same reasons, etc.).
if you are complaining about discrimination relating to race, national origin, age, religion, etc. please
describe their races, national origins, religions, etc.

 

 

 

 

 

7. Were other people treated better than you? How?
(For example, people who were not fired for doing the same thing you were fired for, people who were
doing the same job but making more money, etc.).
If you are complaining about discrimination relating to race, national origin, age, religion, etc. please
describe their races, national origins, religions, etc.

 

 

 

 

 

 

 

2
Additional Information
Case 1:20-cv-01555-UA Document 2 Filed 02/20/20 Page 17 of 19

Addendum to SDHR Complaint for Dwain Mitchell

| was employed by the New York City Department of Education (DOE) from November 30, 1994
and worked at the Wadleigh Secondary Schoo! for the Performing and Visual Arts at the time of
my discontinuance on June 25, 2018.

 

10.

11.

12.

lam African American and am currently 66 years old.

| was targeted and discriminated against by Principal Daisy Fontanez and Superintendent Ilene
Altschul based on being an older, African American male. | believe | have been the victim of age,
race, and gender discrimination by the Wadleigh administration at DOE.

There were five teachers, Ashtok Bhati, Kevin Johnson, Thomas Chirgwin, Gustav Kome, and
myself, who were removed/dismissed/eliminated from teaching at Wadleigh who were age 60
years or older, male, men of color, and earned salaries over $100k a year.

| was retaliated against by my school administration for speaking out about my classroom and
school issues during October 2017. | had no ICT Co-Teacher, no Administrative support, no help
with problem students, and there was no available Dean or Safety Officers at the school.

| was not given the support of an additional ICT Teacher in both 2nd Period 7th Grade Social
Studies, and 9th Period 9th Grade Global, for the entire 2017-2018 school year as required by law.

Despite the lack of support from administration, 95% of my students passed on to the next grade,
all of my seniors graduated, 2 of my students scored the highest Regents Test Scores in Social
Studies at Wadleigh, 2 of my Special Education Students scored the highest Regents Global for
Wadleigh, and 2 Art Students received full scholarships for their MOMA displayed artwork for
photographic creativity.

| received am Ineffective rating for my Annual Teacher Performance Review for 2016-2017 school
year from Principal Fontanez, inconsistent with the results exhibited by my students.

| appealed my "Ineffective" rating that Principal Fontanez gave me for the 2016 — 2017 school
year. At my Appeals Hearing held at the DOE in Brooklyn on 2/26/2018, there were many
disagreements about why there were omissions of my specific MOTP component questions.

| was also retaliated against for giving sworn testimony to the DOE Office of Special Investigations
in support of teacher Adalaida Kavaja. My sworn testimony disputed Wadieigh Administration's
alleged accusations against her that she cheated by giving students test answers during a Regents
Test in January 2017. Ms. Kavaja and | were thereafter both discontinued on 6/25/2018.

| was further retaliated against for creating a YouTube video on 3/18/2018, called "Save
Wadleigh" demanding the school remain open and Principal Fontanez and Superintendent
Altschul be removed from Wadleigh due to poor management, teacher displeasure, and
community outrage with them.

Being discriminated and retaliated against has affected my health, resulting in emergency
admittance for cardiological concerns on 6/22/18, sleep apnea, anxiety, and insomnia.
Case 1:20-cv-01555-UA Document 2 Filed 02/20/20 Page 18 of 19

JS 44C/SDNY
REV. 06/01/17

CIVIL COVER SHEET

The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or
other papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference. of the
United States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.

PLAINTIFFS
Dwain Mitchell

ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER
Pro Se, 4 East 107th Street, #17B, New York, NY 10029

DEFENDANTS ,
New York City Department of Education; Daisy

Fontanez, former Principal of MS 415 Wadleigh
Secondary School for Visual and Performing Arts

ATTORNEYS (IF KNOWN)

 

James E. Johnson, c/o Corporation Counsel of the City of New York, 100

 

(212) 289 = 2967

Crhurcn street, New York, NY TOUO/

CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSB)
(DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)

Employment discrimination on the basis of race and sex in violation of Title VII of the Civil Rights Act of 1964, 42 USC Sect. 2000e-17;

42 USC Sect. 1981, age discrimination in violation of ADEA, 29 USC Sect. 621 to 634.

Has this action, case, or proceeding, or one essentially the same been previously filed in SDNY at any time? No MyesC]

If yes, was this case Vol.[_] Invol. [_] Dismissed.

Is THIS AN INTERNATIONAL ARBITRATION CASE?

(PLACE AN [x] IN ONE BOX ONLY)

TORTS

CONTRACT PERSONAL INJURY

[ ] 110 INSURANCE [ 1310 AIRPLANE

[ ] 120 MARINE [ 1315 AIRPLANE PRODUCT

{ ] 130 MILLER ACT LIABILITY

{ 140 NEGOTIABLE { ]320 ASSAULT, LIBEL &
INSTRUMENT SLANDER

[ ] 150 RECOVERY OF _{ ] 330 FEDERAL
OVERPAYMENT & EMPLOYERS'
ENFORCEMENT LIABILITY
OF JUDGMENT —{ ]340 MARINE

[ } 481 MEDICARE ACT _{ } 345 MARINE PRODUCT

[ 182 RECOVERY OF LIABILITY
DEFAULTED [ 1350 MOTOR VEHICLE
STUDENT LOANS [ } 365 MOTOR VEHICLE
(EXCL VETERANS) PRODUCT LIABILITY

[ ] 183 RECOVERY OF —_[ ] 360 OTHER PERSONAL
OVERPAYMENT INJURY
OF VETERAN'S [ 1362 PERSONAL INJURY -
BENEFITS MED MALPRACTICE

[ ] 160 STOCKHOLDERS
SUITS

[ } 190 OTHER
CONTRACT

[ 195 CONTRACT
PRODUCT ACTIONS UNDER STATUTES
LIABILITY

[ ] 196 FRANCHISE CIVIL RIGHTS

{ }440 OTHER CIVIL RIGHTS
(Non-Prisoner)

[ ]444 VOTING

REAL PROPERTY

[ ]210 LAND [x] 442 EMPLOYMENT
CONDEMNATION — [ } 443 HOUSING/

{ }220 FORECLOSURE ACCOMMODATIONS

{ } 230 RENT LEASE & { ]}445 AMERICANS WITH
EJECTMENT DISABILITIES -

[ ] 240 TORTS TO LAND EMPLOYMENT

[ ] 245 TORT PRODUCT [ ] 446 AMERICANS WITH
LIABILITY DISABILITIES -OTHER

{ ] 290 ALL OTHER [ ] 448 EDUCATION
REAL PROPERTY

Check if demanded in complaint:

 

CHECK IF THIS iS ACLASS ACTION
UNDER F.R.C.P. 23

 

 

 

DEMAND $ OTHER

Check YES only if demanded in complaint
JURY DEMAND: kl Yes LNO

No [x]

No[-] Yes [] If yes, give date

Yes [ ]
NATURE OF SUIT

ACTIONS UNDER STATUTES

{ ]371 TRUTH IN LENDING

PERSONAL INJURY FORFEITURE/PENALTY BANKRUPTCY
[ ] 367 HEAL THCARE/
PHARMACEUTICAL PERSONAL { ]625 DRUG RELATED { ]422 APPEAL
INJURV/PRODUCT LIABILITY ‘oes supe OF PROPERTY 28 USC 188
[ ]365 PERSONAL INJURY ot USC 881 { ] 423 WITHDRAWAL
PRODUCT LIABILITY + 1 go9 OTHER 28 USC 157
[ ]368 ASBESTOS PERSONAL
INJURY PRODUCT
LIABILITY PROPERTY RIGHTS
PERSONAL PROPERTY [ ]820 COPYRIGHTS
[ }830 PATENT
[ ] 370 OTHER FRAUD [ ]835 PATENT-ABBREVIATED NEW DRUG APPLICATION
C1

840 TRADEMARK
SOCIAL SECURITY

[ ]380 OTHER PERSONAL LABOR [ ] 861 HIA (1395¢)
PROPERTY DAMAGE [ 1862 BLACK LUNG (923)
[ ]385 PROPERTY DAMAGE —_[ ] 710 FAIRLABOR [ 1863 DIWC/DIWW (405(g))
PRODUCT LIABILITY STANDARDS ACT [ ] 864 SSID TITLE XVI
[ ]720 LABOR/MGMT [ ] 865 RSI (405(g))
PRISONER PETITIONS RELATIONS

{ } 463 ALIEN DETAINEE [ ] 740 RAILWAY LABOR ACT

[ ]510 MOTIONS TO [| 751 FAMILY MEDICAL FEDERAL TAX SUITS
VACATE SENTENCE Leave ACT (EMLA)
28 USC 2256 [ 1870 TAXES (U.S. Plaintiff or
[ ]530 HABEAS CORPUS [ ] 790 OTHER LABOR Defendant)
[ ]535 DEATH PENALTY LITIGATION [ ]871 IRS-THIRD PARTY
[ 1540 MANDAMUS & OTHER [ ] 791 EMPL RET INC 26 USC 7609

SECURITY ACT (ERISA)

IMMIGRATION
PRISONER CIVIL RIGHTS
[ } 462 NATURALIZATION

[ ] 550 CIVIL RIGHTS APPLICATION
{ ] 555 PRISON CONDITION { ] 465 OTHER IMMIGRATION
{ } 560 CIVIL DETAINEE ACTIONS

CONDITIONS OF CONFINEMENT

& Case No.

Judge Previously Assigned

OTHER STATUTES
| ]375 FALSE CLAIMS
[ 376 QUI TAM

{ ]400 STATE
REAPPORTIONMENT

[ ]410 ANTITRUST

[ 1430 BANKS & BANKING

{ 1450 COMMERCE

{ ]460 DEPORTATION

[ ]470 RACKETEER INFLU-
ENCED & CORRUPT
ORGANIZATION ACT
(RICO)

[ ]480 CONSUMER CREDIT

[ ]490 CABLE/SATELLITE TV

[ ]850 SECURITIES/
COMMODITIES/
EXCHANGE

[ ] 890 OTHER STATUTORY
ACTIONS
[ ]8@4 AGRICULTURAL ACTS

[ ]893 ENVIRONMENTAL
MATTERS
[ 1895 FREEDOM OF
INFORMATION ACT
[ ] 896 ARBITRATION
i} 899 ADMINISTRATIVE
PROCEDURE ACT/REVIEW OR
APPEAL OF AGENCY DECISION

[ ]950 CONSTITUTIONALITY OF
STATE STATUTES

DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.NLY,

AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?

IF SO, STATE:

JUDGE

 

DOCKET NUMBER

NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form |H-32).
Case 1:20-cv-01555-UA Document 2 Filed 02/20/20 Page 19 of 19

(PLACE AN x IN ONE BOX ONLY) ORIGIN
idistri istrict
1 Original [_]2 Removed from []3 Remanded [_]4 Reinstatedor [| 5 Transferted from C16 litigation 17 seins trom ‘sine
Proceeding State Court Appellate Reopened (Specify District) (Transferred) Magistrate Judge

| Q. all parties represented Court

[| b. Atleast one party

] 8 Multidistrict Litigation (Direct File)

is pro se.
(PLACE AN x IN ONE BOX ONLY) BASIS OF JURISDICTION IF DIVERSITY, INDICATE
[]1 U.S. PLAINTIFF [[]2 U.S. DEFENDANT 3 FEDERAL QUESTION (4 DIVERSITY CITIZENSHIP BELOW.

 

(WS NOTA PARTY)
CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)

(Place an [X] in one box for Plaintiff and one box for Defendant)

PTF DEF PTF DEF PTF DEF

CITIZEN OF THIS STATE {it [41 CITIZEN OR SUBJECT OF A []3[ 13 INCORPORATED and PRINCIPAL PLACE []5 []5
FOREIGN COUNTRY OF BUSINESS IN ANOTHER STATE

CITIZEN OF ANOTHER STATE []2 [ ]2 INCORPORATED or PRINCIPAL PLACE [ ]4[]4 FOREIGN NATION {[]6 [16

OF BUSINESS IN THIS STATE

PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)
Dwain Mitchell

Pro Se

4 East 107th Street, #17B

New York, NY 10029

New York County

DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)

New York City Department of Education, James E. Johnson, c/o Corporation Counsel of the City of New
York, 100 Church Street, New York, NY 10007 (New York County); Daisy Fontanez, former Principal of
MS 415 Wadleigh Secondary School for Visual and Performing Arts, 333 7th Avenue, New York, NY
10001 (New York County)

DEFENDANT(S) ADDRESS UNKNOWN
REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, | HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:

COURTHOUSE ASSIGNMENT
| hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.

Check one: AFIS ACTION SHOULD. BE ASSJONEDYTO. [| WHITE PLAINS MANHATTAN
: 20 /- ey f eo on
2/' Pe [ede b UU alecy J cm hf fre Se

 

DATE Cond ORE OF ATTORNEY a RECORD foe TO PRACTICE IN THIS DISTRICT
[ ] YES (DATE ADMITTED Mo. Yr. )
RECEIPT # Attorney Bar Code #
Magistrate Judge is to be designated by the Clerk of the Court.
Magistrate Judge is so Designated.

 

Ruby J. Krajick, Clerk of Court by Deputy Clerk, DATED

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)
